Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 1 of 14 PageID #: 1




                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF NEW YORK


  David Landfair,                                    §
                                                     §
  Plaintiff,                                         §
                                                     §
  v.                                                 §
                                                     §
  Valiant Auto LLC d/b/a/ Automotive Services        § Civil Action No.
  Center, Mediastratx LLC, Erik Rameson,             §
  Black Diamond Administrative Company               §
                                                     §
  LLC, Brent Kreke, FiStream, Inc., Blue
                                                     §
  Ridge Indemnity Company, John/Jane Does            §
  1-5,                                               §
                                                     §
  Defendants.                                        §




                      Plaintiff’s Original Complaint and Jury Demand


                                              PARTIES

  1. The plaintiff is David Landfair, a natural person who resides and was present in New

       York, Kings County, for all calls in this case.

  2. Plaintiff is a “person” as defined by 47 U.S.C. § 153 (39).

  3. Valiant Auto LLC d/b/a Automotive Services Center is a Nevada corporation that can

       be served via its registered agent Incorp Services, Inc., 3773 Howard Hughes Pkwy,

       Ste 500s, Las Vegas, NV 89169-6014.

  4. Mediastratx LLC, a Valiant Auto LLC’s manager and direct marketing company, is a

       Nevada corporation that can be served via its registered agent Incorp Services, Inc.,

       3773 Howard Hughes Pkwy, Ste 500s, Las Vegas, NV 89169-6014.

  5. Erik Rameson is a corporate officer, shareholder and the sole owner of Valiant Auto
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 2 of 14 PageID #: 2




     LLC d/b/a Automotive Services Center and Mediastratx LLC.

  6. Erik Rameson can be served at 5665 Plaza Drive, Ste 100, Cypress, CA 90630.

  7. Black Diamond Administrative Company, LLC is an Illinois corporation with a

     principal place of business at 109 E 1st Street, O’Fallon, IL 62269-2127.

  8. Black Diamond Administrative Company LLC can be served via its registered agent

     Patti L. Kreke at 9310 Pister Road, Lebanon, IL 62254.

  9. Brent Kreke is a corporate officer, shareholder and an owner of Black Diamond

     Administrative Company LLC.

  10. Brent Kreke can be served at 9310 Pister Road, Lebanon, IL 62254.

  11. FiStream, Inc. is a Texas corporation with a principle place of business at 15510

     Wright Brothers, Addison TX 75001.

  12. Blue Ridge Indemnity Company is a Delaware that can be served via its registered

     agent Corporate Creations Network Inc., 3411 Silverside Road, Tatnall Building, Ste

     104, Wilmington, DE 19810.

  13. Each defendant herein is a “person” as defined by 47 U.S.C. § 153 (39).

  14. Upon information and belief, at all relevant times, each Defendant was acting as an

     agent and/or employee of each of the other Defendants and was acting within the

     course and scope of said agency and/or employment with the full knowledge and

     consent of each of the other Defendants.

  15. Upon information and belief, each of the acts and/or omissions complained of herein

     was made known to, and ratified by, each of the other Defendants.

  16. John/Jane Does 1-5 are other liable parties currently unknown to Plaintiff who

     therefore sues such Defendants by fictitious names. Each of the Defendants
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 3 of 14 PageID #: 3




     designated herein as a Doe is legally responsible for the unlawful acts alleged herein.

     Plaintiff will seek leave of Court to amend the Complaint to reflect the true names

     and capacities of the Does Defendants when such identities become known.



                               JURISDICTION AND VENUE

  17. Jurisdiction. This Court has federal-question subject matter jurisdiction over

     Plaintiff’s TCPA claims pursuant to 28 U.S.C. §1331 because the TCPA is a federal

     statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

  18. Personal Jurisdiction. This Court has general personal jurisdiction over the defendant

     because they (i) have repeatedly placed calls to New York residents, (ii) derive

     revenue from New York residents, and (iii) sell goods and services to New York

     residents, including the plaintiff.

  19. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)

     because a substantial part of the events giving rise to the claims—the calls and sale of

     goods and services directed at New York residents, including the plaintiff—occurred

     in this District and because the plaintiff resides in this District.



               THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,

                                             47 U.S.C. § 227

  20. In 1991, Congress enacted the TCPA in response to a growing number of consumer

     complaints regarding telemarketing. In so doing, Congress recognized that

     “[u]nrestricted telemarketing . . . can be an intrusive invasion of privacy [.]”

     Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991)

     (codified at 47 U.S.C. §227).
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 4 of 14 PageID #: 4




  21. The TCPA makes it unlawful “to make any call (other than a call made for emergency

      purposes or made with the prior express consent of the called party) using an

      automatic telephone dialing system or an artificial or prerecorded voice … to any

      telephone number assigned to a … cellular telephone service.” 47 U.S.C. §

      227(b)(1)(A)(iii).

  22. The TCPA makes it unlawful “to initiate any telephone call to any residential

      telephone line using an artificial or prerecorded voice to deliver a message without

      the prior express consent of the called party, unless the call is initiated for emergency

      purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

      the United States, or is exempted by rule or order” of the Federal Communication

      Commission (“FCC”). 47 U.S.C. §227(b)(1)(B).

  23. The TCPA provides a private cause of action to persons who receive calls in violation

      of §227(b). 47 U.S.C. § 227(b)(3).

  24. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

      available upon demand. 47 U.S.C. §227(c); 47 C.F.R. §64.1200(d)(1)1.

  25. The TCPA provides a private cause of action to persons who receive calls in violation

      of §227(c) or a regulation promulgated thereunder. 47 U.S.C. §227(c)(5).

  26. According to findings of the FCC, the agency vested by Congress with authority to

      issue regulations implementing the TCPA, automated or prerecorded telephone calls




  1
   See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a June 26,
  2003 FCC order).
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 5 of 14 PageID #: 5




     are a greater nuisance and invasion of privacy than live solicitation calls and can be

     costly and inconvenient.

  27. The FCC also recognizes that “wireless customers are charged for incoming calls

     whether they pay in advance or after the minutes are used.” In re Rules and

     Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014,

     14115 ¶ 165 (2003).

  28. The FCC requires “prior express written consent” for all autodialed or prerecorded

     telemarketing robocalls to wireless numbers and residential lines. In particular,

           [A] consumer’s written consent to receive telemarketing robocalls

           must be signed and be sufficient to show that the consumer: (1)

           received clear and conspicuous disclosure of the consequences of

           providing the requested consent, i.e., that the consumer will

           receive future calls that deliver prerecorded messages by or on

           behalf of a specific seller; and (2) having received this

           information, agrees unambiguously to receive such calls at a

           telephone number the consumer designates. In addition, the

           written agreement must be obtained without requiring, directly or

           indirectly, that the agreement be executed as a condition of

           purchasing any good or service. In the Matter of Rules &

           Regulations Implementing the Tel. Consumer Prot. Act of 1991,

           27 FCC Rcd. 1830, 1844 ¶33 (2012) (footnote and internal

           quotation marks omitted).

  29. FCC regulations “generally establish that the party on whose behalf a solicitation is
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 6 of 14 PageID #: 6




     made bears ultimate responsibility for any violations.” In the Matter of Rules and

     Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391,

     12397 ¶ 13 (1995).

  30. The FCC confirmed this principle in 2013, when it explained that “a seller … may be

     held vicariously liable under federal common law principles of agency for violations

     of either section 227(b) or section 227(c) that are committed by third-party

     telemarketers.” In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

     FCC Rcd. 6574, 6574 ¶ 1 (2013).

  31. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569

     F.3d 946, 951-952 (9th Cir. 2009).

  32. A corporate officer involved in the telemarketing at issue may be personally liable

     under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-

     10010, 2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[M]any

     courts have held that corporate actors can be individually liable for violating the

     TCPA where they had direct, personal participation in or personally authorized the

     conduct found to have violated the statute.” (internal quotation marks omitted));

     Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 – 16 (D. Md. 2011) (“If an

     individual acting on behalf of a corporation could avoid individual liability, the TCPA

     would lose much of its force.”).



                                  FACTUAL ALLEGATIONS

  33. Plaintiff brings this action seeking damages and any other available legal or equitable

     remedies resulting from the illegal actions of all Defendants in negligently,
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 7 of 14 PageID #: 7




     knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in

     violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.

     (“TCPA”) and related regulations, thereby invading Plaintiff’s privacy and causing

     Plaintiff other damages enumerated below.

  34. This case relates to unsolicited telemarketing calls to Plaintiff to buy an extended car

     warranty for the benefit of all the named defendants in this case.



                                          Calls to Plaintiff

  35. Upon information and belief, in the period from June 27, 2019 and through and

     including March 8, 2021 Plaintiff received about 130 calls to his mobile telephone

     number ***-***-0365 from or on behalf of Defendants soliciting Plaintiff to purchase

     Defendants’ services.

  36. Upon information and belief, Defendants provide extended car warranty services to

     consumers.

  37. Upon information and belief, to generate sales, Defendants utilized telemarketer

     services provided by other co-Defends herein.

  38. Upon information and belief, the subject calls came from a variety of spoofed caller

     IDs, contained a pre-recorded message and were initiated using an “automated

     telephone dialing system” (hereinafter, the “ADTS”) as defined by 47 U.S.C. §

     227(a)(1).

  39. Upon information and belief, the calls had a noticeable pause and delay before the pre-

     recorded message began indicating the calls were initiated using an ATDS. Those

     calls did not identify the caller.
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 8 of 14 PageID #: 8




  40. Upon information and belief, Plaintiff had never consented to receiving automated

     calls or calls with pre-recorded messages from any of the defendants or their agents.

  41. Upon information and belief, these calls were not related to any emergency purpose as

     defined by 47 U.S.C. § 227(b)(1)(A).

  42. Upon information and belief, Plaintiff never sought information about an extended

     warranty for a car and did not consent to the calls from any Defendants herein.

  43. Upon information and belief, during all relevant times, Defendants did not possess

     Plaintiff’s “prior express consent” to receive calls using ADTS or an artificial or

     prerecorded voice messages on his cellular telephone pursuant to 47 U.S.C. §

     227(b)(1)(A).

  44. Plaintiff is not a customer of Defendants’ services and has never provided any

     personal information, including his cellular telephone number, to Defendant for any

     purpose whatsoever. Accordingly, Defendant never received Plaintiff’s “prior express

     consent” to receive calls using ADTS or an artificial or prerecorded voice messages

     on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

  45. Upon information and belief, on or about August 18, 2020 Plaintiff engaged with

     telemarketers to learn their identity and was transferred to a live representative who

     sold Plaintiff a vehicle protection policy under Service Contract #WASC103918. The

     same day Plaintiff received an email containing a confirmation of and agreement for

     the Service Contract #WASC103918, and the names of Defendants indicating that the

     policy was for each of their benefit and on their behalf.

  46. Upon information and belief, despite selling a Service Contract #WASC103918 to

     Plaintiff, and never obtaining a consent to contact Plaintiff with future calls unrelated
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 9 of 14 PageID #: 9




     to the Service Contract #WASC103918, Defendants continued contacting Plaintiff

     with new offerings to sell the same type of car warranty to Plaintiff on the same

     vehicle.

  47. Upon information and belief, Defendants did not have an internal do not call policy,

     did not place Plaintiff on an internal do not call policy, in violation of 47 CFR

     64.1200(d).

  48. Upon information and belief, at all times relevant to the allegations set forth herein,

     Plaintiff’s cell phone number ***-***-0365 has been placed on the state and federal

     “Do Not Call” Registries. But despite that, the telemarketing calls were placed to

     Plaintiff by and on behalf all Defendants herein.

  49. Upon information and belief, Plaintiff has limited data storage capacity on his cellular

     telephone. Incoming calls from the defendants consumed part of this capacity.

  50. Defendants’ calls harmed Plaintiff by causing the very harm that Congress sought to

     prevent—a “nuisance and invasion of privacy.”

  51. Defendants’ calls harmed Plaintiff by trespassing upon and interfering with Plaintiff’s

     rights and interests in Plaintiff’s cellular telephone line.

  52. Defendants’ calls harmed Plaintiff by intruding upon Plaintiff’s seclusion.

  53. Plaintiff has been harmed, injured, and damages by the unwanted calls including, but not

     limited to:

         (1) reduced device storage space;

         (2) reduced data plan usage;

         (3) lost time tending to unwanted calls;

         (4) decreased cell phone battery life and usage as well as the need for more frequent
         re-charges of the battery;
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 10 of 14 PageID #: 10



          (5) decreased enjoyment and usage of Plaintiff’s cell phone;

          (6) annoyance;

          (7) frustration, and

          (8) anger.


       Defendants Valiant Auto LLC d/b/a/ Automotive Services Center, Mediastratx
       LLC, Erik Rameson, Black Diamond Administrative Company LLC and Brent
           Kreke Knowingly and Willfully Violated Telemarketing Regulations.

   54. Upon information and belief, Defendants Valiant Auto LLC d/b/a/ Automotive

      Services Center, Mediastratx LLC, Erik Rameson, Black Diamond Administrative

      Company LLC and Brent Kreke knowingly violated the TCPA by initiating automated

      calls with pre-recorded messages to Plaintiff.

   55. Upon information and belief, defendants Valiant Auto LLC d/b/a/ Automotive Services

      Center, Mediastratx LLC, Erik Rameson, Black Diamond Administrative Company

      LLC and Brent Kreke did not have a written do-not-call policy while making calls to

      Plaintiff.

   56. Upon information and belief, defendants Valiant Auto LLC d/b/a/ Automotive Services

      Center, Mediastratx LLC, Erik Rameson, Black Diamond Administrative Company

      LLC and Brent Kreke did not train its agents engaged in telemarketing on the

      existence and use of any do-not-call list.

   57. Upon information and belief, at the time of the calls alleged in this Complaint

      Defendants Valiant Auto LLC d/b/a/ Automotive Services Center, Mediastratx LLC,

      Erik Rameson, Black Diamond Administrative Company LLC and Brent Kreke did

      not provide Plaintiff with the name of the individual caller or the name of the person

      or entity on whose behalf the call was being made.
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 11 of 14 PageID #: 11




                         Plaintiff’s cell phone is a residential number

   58. Upon information and belief, the calls were made to Plaintiff’s cellular phone ***-***-

      0365 which is Plaintiff’s personal cell phone that he uses for personal, family, and

      household use. Plaintiff maintains no landline phone at his residents and has not done

      so in many years. Thus, he primarily relies on his cellular phone to communicate with

      friends and family. Plaintiff also uses his cell phone for navigation purposes, as a

      timer for cooking and other activities, to send and receive emails and text messages,

      and read books and news. Plaintiff’s cell phone registered in his personal name, he

      pays the cell phone bills from his personal bank and credit card accounts, and the

      phone is not primarily used for any business purpose.

   59. All actions described herein were in violation of the TCPA.


                                      FIRST CLAIM FOR RELIEF

       (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                      (Against All Defendants)

   60. Plaintiff realleges and incorporates by reference each and every allegation set forth in

      the preceding paragraphs.

   61. The foregoing acts and omissions of Defendants and/or their affiliates or agents

      constitute multiple violations of the TCPA, 47 U.S.C. §227(b)(1)(A), by making non-

      emergency telemarketing robocalls to Plaintiff’s cellular telephone number without

      his prior express written consent.

   62. Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47

      U.S.C. § 227(b)(3)(B).
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 12 of 14 PageID #: 12




   63. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or

       willful violation. 47 U.S.C. § 227(b)(3).

   64. Plaintiff also seeks a permanent injunction prohibiting Defendants and their affiliates

       and agents from making non-emergency telemarketing robocalls to cellular telephone

       numbers without the prior express written consent of the called party.

                                     SECOND CLAIM FOR RELIEF

                (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                       (As Against All Defendants)

   65. Plaintiff realleges and incorporates by reference each and every allegation set forth in

       the preceding paragraphs.

   66. The foregoing acts and omissions of Defendants and/or their affiliates or agents

       constitute multiple violations of FCC regulations by making telemarketing

       solicitations despite lacking:

            a        a written policy, available upon demand, for maintaining a do-not-

            call list, in violation of 47 C.F.R. §64.1200(d)(1); 2

            b        training for the individuals involved in the telemarketing on the existence

            of and use of a do-not-call list, in violation of 47 C.F.R. §64.1200(d)(2);3 and,

            c        in the solicitations, the name of the individual caller and the name of the

            person or entity on whose behalf the call is being made, in violation of 47 C.F.R.

            §64.1200(d)(4).4



   2
    See id. at 425 (codifying a June 26, 2003 FCC order).
   3
    See id. at 425 (codifying a June 26, 2003 FCC order).
   4
    See id. at 425 – 26 (codifying a June 26, 2003 FCC order).
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 13 of 14 PageID #: 13




   67. Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47

       U.S.C. §227(c)(5)(B).

   68. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or

       willful violation. 47 U.S.C. §227(c)(5).

   69. Plaintiff also seeks a permanent injunction prohibiting Defendants and their affiliates

       and agents from making telemarketing solicitations until and unless they (1)

       implement a do-not-call list and training thereon and (2) include the name of the

       individual caller and AFS’s name in the solicitations.


                                       PRAYER FOR RELIEF

            WHEREFORE, plaintiff David Landfair prays for judgment against Defendants

   jointly and severally as follows:

            A.    Leave to amend this Complaint to name additional DOES as they are

   identified and to conform to the evidence presented at trial;


            B.    A declaration that actions complained of herein by Defendants violate the

   TCPA;


            C.    An injunction enjoining Defendants and their affiliates and agents from

   engaging in the unlawful conduct set forth herein;


            D.    An award of $3000 per call in statutory damages arising from the TCPA

   intentional violations jointly and severally against the corporation and individual for 130

   calls.


            E.    An award of damages to Plaintiff as allowed by law under the TCPA;
Case 1:21-cv-03921-ENV-PK Document 1 Filed 07/12/21 Page 14 of 14 PageID #: 14




          F.     An award of interest, costs and attorneys’ fees to Plaintiff as allowed by

   law and equity;


          G.     Such further relief as the Court deems necessary, just, and proper.


   Dated: Brooklyn, New York
          June 25, 2021


                                               Respectfully submitted,



                                               __________________________________
                                               Galina Feldsherova (GF-7882)
                                               KOPELEVICH & FELDSHEROVA, P.C.
                                               Attorneys for Plaintiff
                                               241 37th St., Ste B439
                                               Brooklyn, NY 11232
                                               718-332-0577
